Case 5:20-cv-12944-JEL-EAS ECF No. 59, PageID.819 Filed 02/24/21 Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Select Distributors, LLC et al,

                        Plaintiffs,     Case No. 20-12944

v.                                      Judith E. Levy
                                        United States District Judge
Breeze Smoke, LLC et al,
                                        Mag. Judge Elizabeth A.
                        Defendants.     Stafford

________________________________/


    ORDER (1) REQUIRING RESPONSIVE BRIEFING TO
PLAINTIFF’S MOTION FOR RECONSIDERATION [57]; AND (2)
    GRANTING DEFENDANT’S MOTION TO STRIKE [58]

     On February 8, 2021, the Court issued a permanent injunction

enjoining Plaintiffs/Counter-Defendants Select Distributors, LLC, et al

from “directly or indirectly using the capitalized mark ‘BREEZE’ or any

other mark or name including or incorporating the capitalized mark

‘BREEZE’ and Defendant’s BREEZE packaging trade dress shown [in the

opinion], or any other packaging or trade dress that is confusingly similar

thereto as described by the Court on the record, in connection with
Case 5:20-cv-12944-JEL-EAS ECF No. 59, PageID.820 Filed 02/24/21 Page 2 of 4




tobacco or vaping products, or any other related products or services.”

(ECF No. 56, PageID.764.)

      On February 22, 2021, Plaintiffs filed a timely motion requesting

that the Court reconsider its grant of a preliminary injunction on the

following proposed grounds: 1) the injunction grant does not comply with

the security requirements of Fed. R. Civ. P. 65(c); 2) the Court improperly

granted packaging protection to Defendants/Counter-Plaintiff Breeze

Smoke, LLC, et al; and 3) the scope of the injunction is unclear. (ECF No.

57.) Plaintiffs attached to their motion as Exhibit A the full deposition of

Steven Haddad, Managing Member of Breeze Smoke LLC. (ECF No. 57-

2.)

      Also on February 22, 2021, Defendants filed a motion requesting

that the Court strike Exhibit A because it violates the confidentiality

provisions of a protective order into which the parties previously entered.

(ECF No. 58, PageID.812 (citing ECF No. 39).) Defendants request that

the Court replace Plaintiffs’ Exhibit A with an attached partial

deposition, edited to include only the portions discussed directly in

Plaintiffs’ motion for reconsideration. (Id.; ECF No. 58-2, PageID.815

(“Exhibit A”).)


                                     2
Case 5:20-cv-12944-JEL-EAS ECF No. 59, PageID.821 Filed 02/24/21 Page 3 of 4




     As to the motion to strike, the Court may “make use of [its] inherent

power to control [its] docket . . . when determining whether to strike

documents or portions of documents other than pleadings.” Zep Inc. v.

Midwest Motor Supply Co., 726 F. Supp. 2d 818, 822 (S.D. Ohio) (citing

Anthony v. BTR Auto Sealing Sys., 339 F.3d 506, 516 (6th Cir. 2003)).

Because the abridged Haddad deposition is sufficient for Plaintiffs’

needs, and because there is no relevant purpose to including the full

Haddad deposition in violation of the confidentiality agreement, the

Court GRANTS the motion to strike Exhibit A to the motion for

reconsideration. The Court will instead consider “Exhibit A” to be the

attachment to Defendants’ motion to strike. (ECF No. 58.)

     As to the motion for reconsideration, the Court ORDERS

Defendants to respond by Monday, March 8, 2021.

     IT IS SO ORDERED.

Dated: February 24, 2021                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                                     3
Case 5:20-cv-12944-JEL-EAS ECF No. 59, PageID.822 Filed 02/24/21 Page 4 of 4




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 23, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     4
